[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE' REVISED MOTION FOR CLARIFICATION
The Duro Engineering Company, Joan C. Jenkins, Josephine Leonard, Hannon C. Leonard, and Richard F. Buswell have filed a Revised Motion for Clarification requesting a ruling by the court as to whether the set-off claim of Mukon Enterprises, Inc.(Mukon) is barred by the statute of limitations. The court finds that the claim of set off is a contractual one, embodied in the parties' written agreement, and is not barred by the six-year limitation provision of Connecticut General Statutes Section 52-576. The claims of Mukon were asserted in litigation filed well within six years of any alleged defalcations.
Clarance J. Jones Judge of the Superior Court